             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 1 of 20



Marc P. Berger
Sanjay Wadhwa
John O. Enright
Victor Suthammanont
Jon Daniels
Bennett Ellenbogen
SECURITIES AND EXCHANGE COMMISSION
New York Regional Office
200 Vesey Street, Suite 400
New York, New York 10281-1022
(212) 336-5674 (Suthammanont)
Email: SuthammanontV@sec.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE COMMISSION,
                                                                    19 Civ. ____ ( )
                               Plaintiff,
                                                                    ECF Case
            -- against --
                                                                    COMPLAINT
ERAN EYAL and UNITEDDATA, INC. d/b/a
                                                                    AND JURY DEMAND
“SHOPIN,”

                               Defendants.


       Plaintiff Securities and Exchange Commission (“Commission”), for its Complaint against

Defendants Eran Eyal (“Eyal”) and UnitedData, Inc. d/b/a “Shopin” (“Shopin,” and collectively

with Eyal, “Defendants”) alleges as follows:

                            SUMMARY OF THE ALLEGATIONS

       1.      From August 2017 to April 2018, Shopin and its chief executive officer Eyal

conducted a fraudulent and unregistered offering of digital securities raising at least $42.5

million in digital assets. Eyal and Shopin raised the funds by making material misrepresentations

and omissions about the unregistered digital securities—called Shopin tokens—to investors

during the offering.
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 2 of 20



        2.       Shopin aimed to create a universal shopper profile that would track customer

purchase history across online retailers and recommend products based on this information. The

data comprising the shopper profile would be placed on the blockchain. Shopin was the

successor company to an earlier entity with a similar business plan, which was failing when Eyal

took control of it. Eyal started the offering to raise capital for the struggling business.

        3.       Defendants conducted the fraudulent and unregistered offering in two stages: first,

a “pre-sale” of tokens to wealthy investors, individuals, and investment syndicates beginning in

August 2017; and second, a sale of tokens to the general public during an initial coin offering

(“ICO”) beginning in March 2018 and ending in April 2018. Here, the Shopin tokens constituted

investment contracts and, thus, securities. Both stages of the offering involved investors in the

United States.

        4.       The offering was an illegal offering—there was no registration statement filed or

in effect for the offers and sales of the Shopin token and no exemption from registration applied.

        5.       In addition, Eyal and Shopin made at least four misrepresentations in marketing

the Shopin tokens to investors. First, Defendants falsely claimed that Shopin had recently

completed two successful pilots of the Shopin application at major retailers. Second, Defendants

falsely claimed that Shopin had ongoing partnerships with numerous prominent retailers and was

receiving steady monthly payments from those retailers. Third, Defendants falsely listed a

prominent Silicon Valley blockchain entrepreneur as an advisor to Shopin in Shopin’s marketing

materials. Fourth, Eyal misleadingly suggested that a successful online company was an investor

in Shopin. As the Defendants knew or recklessly disregarded, these statements were all false.




                                                   2
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 3 of 20



       6.      In addition to these misrepresentations, Eyal improperly used proceeds from the

unregistered and fraudulent Shopin offering to pay for personal expenses and to satisfy a legal

judgment against Shopin’s predecessor entity.

                                          VIOLATIONS

       7.      By engaging in the conduct set forth in this Complaint, Defendants engaged in

securities fraud in violation of Section 17(a) of the Securities Act of 1933 (“Securities Act”) [15

U.S.C. § 77q(a)], Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”)

[15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5]; and in the unregistered

offer and sale of securities in violation of Sections 5(a) and 5(c) of the Securities Act [15 U.S.C.

§§ 77e(a) and 77e(c)].

       8.      Unless Defendants are permanently restrained and enjoined, they will continue to

engage in the acts, practices, and courses of business set forth in this Complaint, and in acts,

practices, and courses of business of similar type and object.

                NATURE OF THE PROCEEDING AND RELIEF SOUGHT

       9.      The Commission brings this action pursuant to the authority conferred upon it by

Section 20 of the Securities Act [15 U.S.C. § 77t(b)] and Sections 21(d)(1) and (d)(5) of the

Exchange Act [15 U.S.C. §§ 78u(d)(1) and (d)(5)] seeking a final judgment: (a) permanently

restraining and enjoining Defendants Eyal and Shopin from engaging in the acts, practices, and

courses of business alleged herein; (b) requiring Eyal and Shopin to disgorge ill-gotten gains and

to pay prejudgment interest thereon; (c) imposing civil money penalties on Eyal and Shopin

pursuant to Section 20(d) of the Securities Act [15 U.S.C § 77t(d)] and Section 21(d)(3) of the

Exchange Act [15 U.S.C. § 78u(d)(3)]; (d) prohibiting Eyal, pursuant to Section 20(e) of the

Securities Act [15 U.S.C. § 77t(e)] and Section 21(d)(2) of the Exchange Act [15 U.S.C.



                                                  3
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 4 of 20



§ 78u(d)(2)], from acting as an officer or director of any public company; and (e) prohibiting

Eyal and Shopin from participating in any offering of digital-asset securities pursuant to Section

21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)].

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331, Sections

20(b), 20(d), and 22 of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d), and 77v], and Sections

21(d), 21(e), and 27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), and 78aa]. Defendants,

directly or indirectly, have made use of the means or instruments of transportation or

communication in, and the means or instrumentalities of, interstate commerce, or of the mails, in

connection with the transactions, acts, practices, and courses of business alleged herein.

       11.     Venue is proper in the Southern District of New York pursuant to Section 22 of

the Securities Act [15 U.S.C. § 77v] and Section 27 of the Exchange Act [15 U.S.C. § 78aa].

Among other things, Defendants conducted much of the activity alleged in this complaint in this

District, including by meeting with investors and potential investors in this District, using digital-

asset trading platforms based in this District, making false and misleading statements to investors

while in this District, and conducting a fraudulent scheme to the public at large in this District.

                                          DEFENDANTS

       12.     Eyal, age 44, is a dual citizen of South Africa and Israel who resides in Brooklyn,

New York. Starting in June 2017, Eyal was the chief executive officer and sole director of Passo

Sync, Inc. (“Passo”), the predecessor company to Shopin, and Eyal was the founder and chief

executive officer of Shopin. Eyal was charged in August 2018 by the New York State Attorney

General for allegedly stealing $600,000 in funds raised from investors he solicited in an offering

of convertible notes issued by his company Springleap, Inc.



                                                  4
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 5 of 20



       13.     Shopin was incorporated in Delaware as UnitedData, Inc. in August 2017. It is

the successor company to Passo. In or about the fall of 2017 (the “Transition Period”), Eyal

transferred Passo’s assets, business model, and operations to Shopin. Shopin describes itself as

“the world’s first decentralized shopper profile built on the blockchain.”

       14.     Eyal dominated Shopin and Passo such that they were his alter egos, and Shopin

and Passo were alter egos, at all relevant times. Because Eyal operated the companies

interchangeably and as alter egos during the Transition Period, and because he transferred funds

illegally obtained by Passo to Shopin, any acts or references to Passo are attributable to Shopin.

                           RELATED INDIVIDUALS AND ENTITY

       15.     Passo was a corporation organized under the laws of Delaware in October 2013,

with its principal office in New York, New York. Passo’s assets, business model, and operations

were transferred to Shopin.

       16.     Executive-1 was the co-founder and chief executive officer of Passo from its

founding until Eyal took over the company in June 2017.

       17.     Entrepreneur-1 is a well-known personality in the digital-asset field who

founded several successful start-up companies and who oversaw one of the largest ICOs in 2017.

                    BACKGROUND ON DIGITAL TOKENS OR COINS

       18.     An ICO is a fundraising event in which an entity offers participants a unique

“coin” or “token” issued on a “blockchain” or cryptographically-secured ledger, in exchange for

consideration (often in the form of digital assets or fiat currency).1



1
       A blockchain is a type of distributed ledger, or peer-to-peer database spread across a
network, that records all transactions in the network in unchangeable, digitally-recorded data
packages called blocks. Each block contains a batch of records of transactions, including a
timestamp and a reference to the previous block, linking the blocks together in a chain. The


                                                  5
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 6 of 20



       19.     ICOs are typically announced and promoted through public online channels. To

participate, investors are generally required to transfer funds to the issuer’s address, online

wallet, payment processor, or other account. During or after the completion of the ICO, the

issuer will distribute its unique coin or token to the participants’ unique address on the

blockchain. In some instances, the coins or tokens may continue to be offered and sold by the

issuer after the ICO has been completed. Often the tokens trade in secondary markets.

                                              FACTS

A.     Eyal Takes Over a Failing Business

       20.     Passo was a private company that claimed to provide a personal online shopping

profile that would track customers’ preferences across different retail platforms and make

recommendations based on this information. Passo’s ability to contract with popular retailers

willing to integrate with Passo’s customer profiles was key to its business.

       21.     Eyal was an early investor in Passo before becoming an advisor to the company in

2015 and then joining it as a full-time employee in October 2016. At the time, Executive-1 was

Passo’s chief executive.

       22.     By June 2017, Passo was struggling to stay in business. The company, Eyal, and

Executive-1 were defendants in a lawsuit filed by a Passo investor in May 2017 alleging that it

had fraudulently induced its investment by falsely claiming to have a partnership with a

prominent retail company and seeking return of his $350,000 investment. Further, Passo had not

paid its employees for nearly two months and owed them nearly $100,000 as a result.




system relies on cryptographic techniques for secure recording of transactions. A blockchain can
be shared and accessed by anyone with appropriate permissions. Blockchains or distributed
ledgers can also record what are called smart contracts, which essentially are computer programs
designed to execute the terms of a contract when certain triggering conditions are met.
                                                  6
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 7 of 20



       23.     On June 21, 2017, several Passo investors emailed Executive-1, copying Eyal,

concerning a number of alleged improprieties by Executive-1. Eyal responded to the Passo

investors that he had also “recorded evidence of fraud” regarding Executive-1. Eyal and the

Passo investors considered reporting Executive-1 to law enforcement for embezzlement and

securities fraud, given allegations that Executive-1 had “induced investors by presenting false

information,” including “executed contracts with retail clients” that apparently contained

“significant information that was untrue.”

       24.     On June 26, 2017, Executive-1 resigned from Passo and Eyal took over as its

chief executive officer and sole director. Executive-1 provided to Eyal information about Passo

that demonstrated the extent of Passo’s financial difficulties, including that Passo owed money to

the disgruntled investor and back pay to Passo employees. Eyal also learned that Passo had no

money in its bank accounts.

       25.     In an effort to save Passo, Eyal sought investors to participate in a $1.8 million

funding round, but the investor lawsuit was a deterrent to new investment—as was the fact that

Passo did not have a functional product at the time. In light of the difficulties in raising new

funds for Passo, Eyal explained to investors and potential investors that he had decided to “pivot

to the blockchain” by transforming Passo into the company that ultimately became Shopin.

       26.     In August 2017, Eyal began rebranding the company as an artificial-intelligence

product-recommendation engine that used the Ethereum blockchain. Eyal also incorporated a

new entity, Shopin, on August 24, 2017. Shortly thereafter, Eyal began transferring Passo’s

assets, business model, and operations to Shopin.

       27.     The Defendants, in investor marketing materials, described Shopin as creating “a

decentralized Amazon on the blockchain with a universal shopper profile and cryptocurrency for



                                                  7
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 8 of 20



retail and ecommerce.” They stated in marketing materials and emails to investors and potential

investors that the Shopin application would allow customers to create a universal shopper profile

that would track information across numerous online retailers. The aggregated purchase history

data would purportedly be used to create more accurate product recommendations and allow

retailers to better target their marketing efforts. At the time, and indeed, through the completion

of the ICO, Shopin did not have a functioning product.

B.     The Unregistered, Fraudulent Shopin Offering

       (a)     The Unregistered Pre-Sale and ICO

       28.     Defendants began the unregistered offering with a “pre-sale” of what became the

Shopin token beginning in August 2017.

       29.     In the pre-sale, the Defendants offered a purchase agreement styled as a “simple

agreement for future tokens” (“SAFT”), in which they sold Shopin2 tokens to be delivered to

investors once Shopin created them at the completion of the public ICO.

       30.     Investors in the Shopin token pre-sale executed the SAFTs, which stated, among

other things, that the proceeds of the pre-sale would be used by Shopin to develop, launch, and

market the Shopin network.

       31.     The Defendants planned to create 1.5 billion Shopin tokens, 500 million of which

would be offered in the pre-sale. Any unsold tokens from the 500 million reserved for the pre-

sale would remain with the Shopin team and its advisors. An additional 500 million Shopin

tokens would be offered during the public ICO.

       32.     While the pre-sale was initially scheduled to end on October 14, 2017, the

Defendants extended the formal end date through February 28, 2018, but continued to sell



2
       Initial investors signed agreements to purchase “PassoCoin [name subject to change]”.
                                                 8
              Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 9 of 20



afterward to certain investors concurrent with the public token sale. Following the conclusion of

the public ICO, Shopin tokens were distributed to all investors—both pre-sale and public ICO

purchasers—in May 2018. The Defendants did not file a registration statement with the

Commission and did not state to investors that Shopin was seeking to rely on any relevant

exemption or safe harbor from the Securities Act’s registration requirements.

        33.    The Defendants set the minimum investment during the pre-sale in varying

amounts denominated in either dollars or in Ethereum tokens (“ETH”). The Defendants offered

pre-sale investors a discount on the Shopin tokens to the price at which they would offer the

tokens during the ICO and greater discounts for larger investment amounts. Ultimately, in

addition to ETH, the Defendants accepted Bitcoin (“BTC”) as payment during the pre-sale as

well.

        34.    Eyal had ultimate authority over and either drafted, reviewed, revised, or

approved all of the marketing materials used in the offering, including revising and using Passo

investor materials that he knew or should have known were false because of investor complaints

about Executive-1’s representations to investors in connection with Passo.

        35.    During the offering, the Defendants raised approximately $42.5 million in ETH

and BTC. All of the proceeds from the offering, including those proceeds raised using the Passo

brand, were ultimately sent to Shopin or misappropriated by Eyal as described below.

        (b)    Defendants Fail to Verify the Accredited Status of Shopin Investors

        36.    The Defendants failed to take reasonable steps to ensure that purchasers of the

securities sold in the offering were accredited investors, as defined in Rule 501 of Regulation D

to the Securities Act.

        37.    As one example of this failure, Defendants were aware that investors were

forming pools or syndicates—commonly called “ICO pools”—to participate in the pre-sale. The
                                                9
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 10 of 20



purpose of these pools was to satisfy a token issuer’s minimum investment and to take advantage

of discounts for larger investment amounts. Despite knowing that ICO pools were investing in

the Shopin token pre-sale, the Defendants did not attempt to identify the individual members of

any ICO pool or to determine whether such investors were accredited investors.

       38.     The Defendants also permitted certain investors to purchase securities without

undertaking any accredited investor verification.

       (c)     The Shopin Tokens Were Marketed as Securities

       39.     The Shopin tokens sold by Defendants were investment contracts and, thus,

securities. For example, the SAFTs expressly noted the relationship between the investors’

ability to profit from the sale of the Shopin token and the Defendants’ efforts, stating that the

               Purchaser enters into this SAFT with the predominant expectation that (i)
               he, she or it, as the case may be, will profit upon the successful
               development and Network Launch arising from the efforts of the
               Company and its employees to develop and market the PassoCoin [name
               subject to change] Network, the Network launch and related sale of the
               Tokens.

       40.     In addition, it is clear that purchasers would have reasonably expected to profit

from Defendants’ efforts and were therefore buying securities.

       41.     First, the Shopin tokens involved an investment of money. The pre-sale

purchasers paid digital currency—ETH or BTC—to receive tokens under the terms of the SAFT.

The ICO purchasers also paid ETH or BTC to receive Shopin tokens.

       42.     Second, the Defendants conveyed in company marketing materials and emails to

investors and prospective investors that investors’ funds would be pooled into a common

enterprise. The Defendants provided specific digital wallet addresses where investor assets

would be pooled and later transferred to company digital-asset wallets or bank accounts for use

in funding the creation of the Shopin ecosystem. Shopin also tied the buyers’ fortunes to its own


                                                 10
              Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 11 of 20



and trumpeted that fact by emphasizing in marketing materials that the company would keep a

portion of the 500 million Shopin tokens offered in the pre-sale and thereby profit if those

tokens—and, by definition, the buyers’ tokens—appreciated in value. In addition, the

Defendants’ marketing materials for the pre-sale stated that Shopin was raising funds from

investors for various purposes related to the completion of the Shopin network, such as

“retain[ing] final team members” and developing “[m]arketing videos to consumers and

retailers.”

        43.     Third, the Defendants led purchasers to expect profits from their Shopin token

purchases because of the Defendants’ efforts. Among other things, Defendants highlighted the

prospect of profits, referring to “token appreciation” in marketing materials and touting to

potential Shopin investors that Defendants’ efforts at obtaining retailer and user adoption of

Shopin’s technology would increase the value of the token. In connection with the offering, the

Defendants highlighted the company’s management team, emphasized its distribution and sales

strategy, and emphasized its revenue growth. Eyal told an investor in November 2017 that “the

token price increase is the biggest incentive” for the purchase of the token.

        44.     Defendants told investors that they intended to have the Shopin token listed on

digital-asset trading platforms, which would allow investors to realize their profits when they

wanted. For example, in a December 2017 email to investors and prospective investors, Eyal

asked for the investors to assist in having the Shopin token on such trading platforms to promote

liquidity. Eyal informed a potential investor in October 2017 that there would be no lock-up

period so that the purchaser could resell his Shopin tokens immediately.

        45.     Investors expected these profits to come from the efforts of Eyal and Shopin’s

employees. Throughout the Shopin token offering, Defendants touted the experience and abilities



                                                 11
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 12 of 20



of Shopin’s management team and advisors and told people about critical, concrete steps that

Shopin would take to create the Shopin ecosystem (and thereby drive demand for the tokens). As

discussed above, Shopin detailed at least four essential tasks that it intended to undertake,

including (1) developing an artificial intelligence-powered recommendation system capable of

understanding style from visual and textual cues; (2) continuing to improve user profiles and

applications; (3) furthering research and development of its “blockchain solution”; and (4)

expanding its retailer and user network.

C.     The Defendants’ Misrepresentations in Connection with the Offering

       46.     During the unregistered offering, Eyal and Shopin made material

misrepresentations to investors concerning Shopin’s application, the company’s relationship with

retailers, a key advisor to the company, investors in the offering, and the use of the proceeds of

the offering. As described herein, Defendants knew or were reckless in not knowing that all of

these statements were false or misleading.

       (a)     The False Pilot Programs

       47.     A critical selling point for Shopin was that the company had proven the utility of

the application it inherited from Passo in successful pilot programs Passo undertook with two

prominent retailers—Bed Bath & Beyond and Ermenegildo Zegna (“Zegna”). According to the

Defendants, during the pilots, approximately 719,000 of these retailers’ customers had signed up

for the company’s application following an offer from the retailers to do so. The customers then

purportedly shopped on a dedicated page at the retailers’ websites. The Defendants’ marketing

materials claimed that the pilots generated a combined $14.7 million in revenue for the retailers

in just 30 days—representing an approximately 22% “transactional conversion lift.”




                                                 12
              Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 13 of 20



        48.     In addition, the marketing materials stated that 72,000 Passo users from the pilots

had subsequently shared their shopper profile, resulting in 65,000 new users over and above

those registered in the pilots.

        49.     The Defendants highlighted the purported success of the pilots on the company’s

website, the whitepaper used to market the Shopin offering, in communications with potential

investors, and at a presentation Eyal gave at a major digital-asset conference.

        50.     But as the Defendants knew or were reckless in not knowing, the pilots never

occurred and the statements concerning them were false.

        51.     As early as November 2017, Shopin employees raised concerns to Eyal that there

was no support for the pilot-related claims in investor materials. In December 2017, another

employee informed Eyal that there was no data supporting the claims concerning the pilot

programs. Despite these red flags and concerns about the veracity of the claims concerning the

pilot programs, Eyal and Shopin continued to tout the pilots in public statements and to potential

investors until October 2018, when a news article was published calling them into further doubt.

        52.     The Defendants also misled investors who inquired about the pilots. Eyal led

investors to believe the Bed Bath & Beyond pilot existed and would continue in the future, for

example by telling at least one potential investor that Bed Bath & Beyond had offered to

continue the program, but Shopin had declined to focus on its “core technology”; and telling

another that the program was “on hold” until Shopin further developed the technology for it.

Eyal omitted the material fact that he never had any communications in which the retailer had

offered to continue the program, let alone establish a future partnership.

        53.     In response to other potential investors’ questions about the pilots and whether

data supporting them existed, Shopin employees misleadingly told those investors, including at



                                                 13
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 14 of 20



Eyal’s direction, that non-disclosure agreements prohibited the company from providing

evidence of the pilots or agreements with the retailers despite the lack of evidence of any such

non-disclosure agreements.

       (b)     The False Retailer Partnerships

       54.     In addition to the false pilot programs, the Defendants touted purported

partnerships with numerous retailers in their marketing materials and emails to investors. This

was an important selling point and the status of these partnerships was material to investors

because it demonstrated that prominent companies were willing to adopt the Shopin technology,

and because such partnerships were critical to the success of the entire Shopin business model.

Moreover, the purported partnerships appeared to represent a stable source of revenue for the

company.

       55.     A presentation sent at Eyal’s direction to one of the earliest investors in the

offering in August 2017, for example, contained a representation that Passo was working with 13

prominent retailers, including Zegna, J. Crew, Kenneth Cole, Banana Republic, Gap, and Old

Navy. The presentation explained that the retailers provided “guaranteed revenue” and were

actively emailing their customers to become Passo users. It further stated that Passo had secured

letters of intent and contracts for some of these retailers to integrate and market Passo at the

launch of the application.

       56.     Throughout the fall of 2017, in marketing emails to potential investors, Eyal

repeatedly represented that retailers were paying Shopin between $15,000 and $50,000 per

month on 18-month contracts.

       57.     These claims were entirely false, as Eyal knew or was reckless in not knowing. As

early as June 2017, in the face of investor inquiries about the partnerships, Eyal confirmed to an

investor that he was trying to determine the validity of each partnership contract. He did not
                                                 14
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 15 of 20



validate any of the agreements with retailers, however. Further, Eyal admitted to other Shopin

employees that the retail partnerships did not exist.

       58.     Despite knowing that the retail partnerships did not exist, the Defendants

continued to reference them in emails through November 2017. During this period in which they

made those misleading statements, the Defendants raised more than $2 million.

       (c)     The False Advisor Relationship

       59.     In addition to the misstatements concerning Shopin’s business relationships with

retailers, the Defendants also falsely promoted Entrepreneur-1 as an advisor to Shopin despite his

express instruction to Eyal to remove him from Shopin’s promotional materials.

       60.     Entrepreneur-1, a prominent individual in the digital-asset field, served as an

advisor to Passo. After Eyal formed Shopin and began to promote the successor company and the

Shopin token, he continued to include Entrepreneur-1’s name on marketing materials as an

advisor.

       61.     When Entrepreneur-1 became aware that the Defendants were listing him as an

advisor to the new venture, he sent a text message to Eyal on September 27, 2017, and requested

that Eyal remove him as an advisor. Eyal informed Entrepreneur-1 that he would do so and also

promised to remove him from Shopin marketing materials.

       62.     Despite this exchange with Entrepreneur-1, the Defendants continued to list him

as an advisor for months afterward. For example, a week after the September 27, 2017 text

exchange, Eyal emailed a potential investor that the management team was stronger than ever

and listed Entrepreneur-1 as an advisor. The potential investor responded positively to the

claimed inclusion of Entrepreneur-1 on the team.

       63.     Between October 2017 and January 2018, the Defendants continued to tout

Entrepreneur-1 as an advisor to Shopin, including in a November 2017 presentation at a major
                                                 15
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 16 of 20



blockchain conference in New York, which referred to a screenshot listing Entrepreneur-1 as an

advisor.

       (d)     The False ZocDoc Investment

       64.     In addition to the other misrepresentations, the Defendants also misleadingly

suggested that ZocDoc—a well-known online company—was an investor in Shopin. For

example, the company’s whitepaper listed “Angel investors from” various companies,

underneath which the ZocDoc logo appeared, misleadingly giving the impression that ZocDoc

was an investor in Shopin.

       65.     In fact, a product manager at ZocDoc had made an investment in Passo in August

2014. That same individual had left ZocDoc to form his own investment firm in June 2016.

Therefore, at the time of the offering, neither ZocDoc, nor employees who worked at ZocDoc,

had invested in Shopin, which Eyal knew or was reckless in not knowing.

D.     The Defendants’ Misuse of the Funds Raised in the Offering

       66.     According to marketing materials, the Defendants claimed that the funds raised in

the offering would be used as follows: 50% for software engineering and data science; 30% for

marketing expenses, sponsorships, and public relations; 15% business and corporate

development; and 5% for legal and accounting expenses.

       67.     Instead, Eyal and Shopin used portions of the offering proceeds for undisclosed

and improper purposes. Defendants never disclosed to investors—notwithstanding the use-of-

proceeds provision in the company’s marketing materials—that funds raised in the Shopin token

offering would be used to settle a $350,000 lawsuit brought against Eyal, Passo, and Executive-

1. In addition, the Defendants never disclosed to investors that that investor funds would be used

to pay for Eyal’s personal expenses.



                                                16
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 17 of 20



       68.     As alleged above, Eyal, Passo, and Executive-1 were named as defendants in a

lawsuit brought by a Passo investor alleging misrepresentations by them in connection with the

investor’s earlier investment in Passo. Defendants used Shopin investor funds to settle the Passo-

related lawsuit, but omitted this material fact from the company’s investor marketing materials.

       69.     Moreover, Eyal commingled funds from the offering with his own personal funds,

and used offering proceeds to pay for personal expenses. Eyal used over $500,000 of investor

funds for expenses such as his rent, retail shopping, entertainment, tickets to philanthropic

events, and a dating service, but omitted to disclose to investors that he would use any proceeds

for his own benefit.

                                FIRST CLAIM FOR RELIEF
               Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                      (Both Defendants)

       70.     The Commission repeats, realleges and incorporates by reference paragraphs 1

through 69, as though fully set forth herein.

       71.     By virtue of the foregoing, Defendants, directly or indirectly, by the use of the

means and instrumentalities of interstate commerce or of the mails, in connection with the

purchase or sale of securities, knowingly or recklessly, employed devices, schemes, or artifices

to defraud, and engaged in acts, practices, and courses of business which operate or would

operate as a fraud or deceit; and Defendants made untrue statements of material fact and omitted

to state material facts necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading.

       72.     By virtue of the foregoing, Defendants violated, and unless restrained and

enjoined will continue to violate, Section 10(b) of the Exchange Act [15 U.S.C. § 78j(b)], and

Rule 10b-5 [17 C.F.R. § 240.10b-5] promulgated thereunder.



                                                17
             Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 18 of 20



                              SECOND CLAIM FOR RELIEF
                           Violations of Securities Act Section 17(a)
                                      (Both Defendants)

       73.     The Commission repeats, realleges and incorporates by reference paragraphs 1

through 69, as though fully set forth herein.

       74.     By virtue of the foregoing, in the offer or sale of securities, by the use of the

means or instruments of transportation or communication in interstate commerce or by use of the

mails, directly or indirectly: (a) Defendants employed devices, schemes or artifices to defraud;

(b) Defendants obtained money or property by means of an untrue statement of a material fact or

omitted to state a material fact necessary in order to make the statements made, in light of the

circumstances under which they were made, not misleading; and/or (c) Defendants engaged in

transactions, practices or courses of business which operate or would operate as a fraud or deceit

upon the purchaser.

       75.     By reason of the conduct described above, Defendants, directly or indirectly

violated and, unless enjoined will again violate, Section 17(a) of the Securities Act [15 U.S.C.

§ 77q(a)].

                               THIRD CLAIM FOR RELIEF
                   Violations of Sections 5(a) and 5(c) of the Securities Act
                                      (Both Defendants)

       76.     The Commission repeats, realleges and incorporates by reference paragraphs 1

through 69, as though fully set forth herein.

       77.     By virtue of the foregoing, (a) without a registration statement in effect as to that

security, Defendants, directly and indirectly, made use of the means and instruments of

transportation or communications in interstate commerce and of the mails to sell securities

through the use of means of a prospectus, and (b) made use of the means and instruments of



                                                 18
                Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 19 of 20



transportation or communication in interstate commerce and of the mails to offer to sell through

the use of a prospectus, securities as to which no registration statement had been filed.

          78.     By reason of the conduct described above, Defendants, directly or indirectly

violated and, unless enjoined will again violate, Sections 5(a) and 5(c) of the Securities Act [15

U.S.C. §§ 77e(a) and e(c)].

                                      PRAYER FOR RELIEF

          WHEREFORE, the Commission respectfully requests that the Court grant the following

relief:

                                                  I.

          A Final Judgment permanently restraining and enjoining Defendants, their agents,

servants, employees and attorneys and other persons in active concert or participation with them

who receive actual notice of the injunction by personal service or otherwise from violating

Sections 5(a), 5(c), and 17(a) of the Securities Act [15 U.S.C. §§ 77e(a), 77e(c), and 77q(a)]; (ii)

violating Section 10(b) of the Exchange Act [15 U.S.C. §§ 78j(b)] and Rule 10b-5 thereunder

[17 C.F.R. § 240.10b-5];

                                                  II.

          A Final Judgment directing each of the Defendants to disgorge all ill-gotten gains,

including prejudgment interest thereon;

                                                 III.

          A Final Judgment permanently barring Defendant Eyal from serving as an officer or

director of any public company pursuant to Section 20(e) of the Securities Act [15 U.S.C.

§ 77t(e)] and Section 21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)];




                                                  19
           Case 1:19-cv-11325 Document 1 Filed 12/11/19 Page 20 of 20



                                              IV.

       A Final Judgment prohibiting Defendants from participating in any offering of digital-

asset securities pursuant to Section 21(d}(S} of the Exchange Act[15 U.5.~. § 78u~d}(S}];

                                               1~~

       A Final Judgment directing the Defendants to pay civil money penalties pursuant t~

Section 2~(d} of the Securities Act [15 U.S.C. § 77t(d)] and Section 21~d)(3) of the Exchange

Act C15 U.S.C. § 78u~d~(3)]; and

                                               VI.

       Such other and further relief as this Court deems appropriate and necessary for the benefit

o investors.

                                       JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands that this

case be tried to a jury.


Dated: New York, New York
       December 11, 2~19

                                             SECURITIES AND EXCHANGE COMMISSION

                                                                                    i
                                             By:              -
                                                     Marc P. Berger
                                                     Sanjay Wadhwa
                                                     ~~~ o. E~~~ht
                                                      Victor Suthammanont
                                                      Jon Daniels
                                                      Bennett Ellenbogen
                                                      200 Vesey Street, Suite 444
                                                      New York, New York 1X281-I X22
                                                     (212)336-5674(Suthammanont)
                                                      Email: SuthammanantV ~a sec.gov
                                                      Attorneys for Plaintiff



                                               20
